DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020, 06/17/2020 and 10/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-10 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10647206B1, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A battery module, comprising: a plurality of battery cells stacked on one another and respectively having electrode leads protruding on at least one side thereof; and a bus bar assembly configured to electrically connect the electrode leads of the plurality of battery cells and having at least one lead slot through which electrode leads of two battery cells adjacent to each other pass in common, wherein the bus bar assembly includes: a bus bar frame configured to cover the plurality of battery cells and having the at least one lead slot; at least one mounting protrusion extending from a front surface of the bus bar frame; a board mounting portion formed in a front surface of the bus bar frame; and at least one bus bar mounted to the front surface of the bus bar frame and connected to the electrode leads which pass through the at least one lead slot in common, the at least one bus bar having a groove receiving the at least one bus bar.”, while in the approved claim 1 of the patent discloses “A battery module, comprising: a plurality of battery cells stacked on one another and respectively having electrode leads protruding on at least one side thereof; a bus bar assembly configured to electrically connect the electrode leads of the plurality of battery cells and having at least one lead slot through which electrode leads of two battery cells adjacent to each other pass in common; a bus bar frame configured to cover the plurality of battery cells and having the at least one lead slot; at least one bus bar mounted to a first side of the bus bar frame and connected to the electrode leads which pass through the at least one lead slot in common; and at least one pass guider provided at a second side of the bus bar frame to guide the electrode leads of the adjacent two battery cells to pass through the at least one lead slot.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for indicating allowable subject matter over the prior art of record Yoshioka (US20150263394A1) is based on the combination of claim 1-10. Additionally, the indication of allowable subject matter is dependent upon amendments/ terminal disclaimer to overcome the above patenting rejection(s).

Yoshioka discloses the power supply device has an electrode connecting section which is provided with a first slide plate which slides over one side of a battery cell assembly from one end so as to connect positive electrodes to first voltage detection terminals. A second slide plate of electrode connecting section is slid over one side of the battery cell assembly from the other end so as to connect negative electrodes to second voltage detection terminals.
	In regards to claim 1, Yoshioka either individually or in combination with other prior art fails to teach or render obvious a plurality of battery cells stacked on one another and respectively having electrode leads protruding on at least one side thereof; and a bus bar assembly configured to electrically connect the electrode leads of the plurality of battery cells and having at least one lead slot through which electrode leads of two battery cells adjacent to each other pass in common, wherein the bus bar assembly includes: a bus bar frame configured to cover the plurality of battery cells and having the at least one lead slot; at least one mounting protrusion extending from a front surface of the bus bar frame; a board mounting portion formed in a front surface of the bus bar frame; and at least one bus bar mounted to the front surface of the bus bar frame and connected to the electrode leads which pass through the at least one lead slot in common, the at least one bus bar having a groove receiving the at least one bus bar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662